DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The Amendment/Req. Reconsideration-After Non-Final Reject 10/14/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. The objections to the drawings and the specification have been withdrawn. Applicant has withdrawn claims 3, 4, 10, 11, 12, 13 and 14. Accordingly, pending in this application are claims 1-17.


Election/Restrictions
Claims 1, 2, 5-9 and 15-17 are allowable. The restriction requirement between Species D.1 through D.2, as set forth in the Office action mailed on 03/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species D.1 through D.2 is withdrawn.  Claims 3-4, directed to the non-elected Species D.2 no longer withdrawn from consideration because the 
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 10-14 are canceled.
Claims 3-4 are rejoined.
Claims 1-9 and 15-17 are allowed.




REASONS FOR ALLOWANCE

Applicant’s arguments and amendments submitted on 10/13/2021 and 10/14/2021 have been fully considered and have overcome prior art of record. 

The cited prior art of record, Kawakami et al. (US 20060033199 A1; hereinafter “Kawakami”) and Inagaki et al. (US 20060244134 A1; hereinafter “Inagaki”)have been found to be the closest prior art.

None of the prior art of record, alone or in combination, discloses all the limitations of claim 1 including a through hole extending from the first circuit pattern to the second circuit pattern via the core material; a conductive film provided on an inner wall of the through hole; and a heat insulating material provided inside the through hole and a periphery of the heat insulating material is surrounded by the conductive film, wherein the conductive film makes conductive connection between the first circuit pattern and the second circuit pattern.

	There is no teaching, suggestion and motivation of combination of the limitations. 
The amended limitations, in combination with the remaining limitations of the independent Claim 1 are not taught nor suggested by the prior art of record. The claims 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893